         Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 1 of 50 Page ID #:1




1    JAMES REILLY DOLAN
2    Acting General Counsel

3  ROBERT J. QUIGLEY, Cal. Bar No. 302879
4 rquigley@ftc.gov
   BARBARA CHUN, Cal. Bar No. 186907
5 bchun@ftc.gov
6 MILES D. FREEMAN, Cal. Bar No. 299302
   mfreeman@ftc.gov
7
   Federal Trade Commission
8 10990 Wilshire Blvd., Suite 400
9 Los Angeles, CA 90024
   Tel: (310) 824-4300
10 Fax: (310) 824-4380
11 Attorneys for Plaintiff
   FEDERAL TRADE COMMISSION
12
13 [Additional Attorneys for Plaintiffs Listed on Signature Pages]
14
15                          UNITED STATES DISTRICT COURT
16                      CENTRAL DISTRICT OF CALIFORNIA
17
     FEDERAL TRADE COMMISSION;                  Case No. 2:21-cv-4155
18   STATE OF ARIZONA EX REL.
19   MARK BRNOVICH, ATTORNEY
     GENERAL; THE PEOPLE OF THE                 COMPLAINT FOR PRELIMINARY
20   STATE OF CALIFORNIA; STATE                 INJUNCTION, PERMANENT
21   OF INDIANA; THE PEOPLE OF THE              INJUNCTION, MONETARY RELIEF
     STATE OF MICHIGAN; STATE OF                AND OTHER RELIEF
22   NORTH CAROLINA; and STATE OF
23   WISCONSIN,
24
                       Plaintiffs,
25
26                     v.
27 FRONTIER COMMUNICATIONS
28 CORPORATION, a Delaware
         Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 2 of 50 Page ID #:2




1    corporation; FRONTIER
     COMMUNICATIONS PARENT,
2    INC., a Delaware corporation;
3    FRONTIER COMMUNICATIONS
     INTERMEDIATE, LLC, a Delaware
4    limited liability company; FRONTIER
5    COMMUNICATIONS HOLDINGS,
     LLC, a Delaware limited liability
6
     company,
7
8                       Defendants.

9          Plaintiffs, the Federal Trade Commission (“FTC”), the Attorneys General of
10 the States of Arizona, Indiana, Michigan, North Carolina, and Wisconsin, and the
11 People of the State of California, by and through the District Attorneys of Los
12 Angeles County and Riverside County (collectively, “Plaintiffs”), for their
13 Complaint allege:
14         1.     The FTC brings this action under Section 13(b) of the FTC Act, 15
15 U.S.C. § 53(b), which authorizes the FTC to seek, and the Court to order,
16 temporary, preliminary, and permanent injunctive relief and other relief for
17 Defendants’ acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C.
18 § 45(a).
19         2.     This action is also brought, in their representative and official
20 capacities as provided by state law, by the Attorneys General of Arizona, Indiana,
21 Michigan, North Carolina, and Wisconsin, and by the People of the State of
22 California by and through the District Attorneys of Los Angeles County and
23 Riverside County. The Plaintiffs identified in this paragraph are referred to
24 collectively as the “Plaintiff States.”
25         3.     The Plaintiff States bring this action pursuant to consumer protection
26 and business regulation authority conferred on their Attorneys General, and/or state
27 or county agencies or offices by state law, and/or pursuant to parens patriae and/or
28 common law authority. As described below, many of these states’ laws authorize

                                              -2-
         Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 3 of 50 Page ID #:3




1    the Plaintiff States to seek temporary, preliminary, and permanent injunctive relief,
2    rescission or reformation of contracts, restitution, the refund of monies paid,
3    disgorgement of ill-gotten monies, and other equitable relief, to prevent and/or to
4    stop ongoing deception or unfair acts or practices caused by Defendants’ state law
5    violations. These laws also authorize the Plaintiff States to obtain civil penalties,
6    attorneys’ fees, expenses, and costs.
7          4.     The State of Arizona ex rel. Mark Brnovich, the Attorney General of
8    Arizona (the “State of Arizona”), brings this action pursuant to the Arizona
9    Consumer Fraud Act, Arizona Revised Statutes (“A.R.S.”) §§ 44-1521 to -1534.
10         5.     Plaintiff, the People of the State of California, by and through George
11 Gascón, District Attorney of Los Angeles County, and Michael A. Hestrin, District
12 Attorney of Riverside County, bring this action against Defendants for violation of
13 the California Unfair Competition Law (“UCL”) (Bus. & Prof. Code § 17200 et
14 seq.) and the California False Advertising Law (“FAL”) (Bus. & Prof. Code
15 § 17500 et seq.).
16         6.     The Indiana Attorney General brings this action on behalf of the State
17 of Indiana for violations of the Indiana Deceptive Consumer Sales Act, Ind. Code
18 § 24-5-0.5, et seq., and is authorized to seek injunctive and statutory relief.
19         7.      Plaintiff Michigan Attorney General Dana Nessel brings this action
20 on behalf of the People of the State of Michigan for violations of the Michigan
21 Consumer Protection Act, Mich. Comp. Laws § 445.901 et seq.
22         8.     Plaintiff State of North Carolina, acting by and through its Attorney
23 General Joshua H. Stein, brings this action in the public interest and pursuant to
24 Chapters 75 and 114 of the North Carolina General Statutes. The State of North
25 Carolina, by and through the Attorney General, is charged with, inter alia,
26 enforcing North Carolina’s Unfair or Deceptive Trade Practices Act, N.C.G.S.
27 §§ 75-1.1, et seq., which is intended to protect members of the public from being
28 harmed by unethical and unscrupulous business practices, including deceptive

                                               -3-
         Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 4 of 50 Page ID #:4




1    statements and conduct, carried out in North Carolina commerce. North Carolina’s
2    Unfair or Deceptive Trade Practices Act authorizes the State of North Carolina to
3    seek temporary, preliminary, and permanent injunctive relief, rescission or
4    reformation of contracts, restitution, the refund of monies paid, disgorgement of
5    ill-gotten monies, civil penalties, attorneys’ fees, expenses, costs, and other
6    equitable relief for Defendants’ acts or practices in violation of N.C.G.S. § 75-1.1.
7          9.     The Wisconsin Attorney General brings this action on behalf of the
8    State of Wisconsin. The Wisconsin Attorney General is vested with the authority to
9    enforce the Wisconsin Deceptive Trade Practices Act and is required to furnish
10 legal services to the Wisconsin Department of Agriculture, Trade and Consumer
11 Protection to enforce, among other laws, the Deceptive Trade Practices Act and
12 laws prohibiting unfair billing, unfair trade practices, and deceptive
13 telecommunications advertising. Wis. Stats. §§ 100.18(11)(d) and 165.25(4)(ar).
14 The Wisconsin Attorney General is permitted to seek permanent injunctive relief
15 and restitution to consumers. Wis. Stats. §§ 100.18(11)(d), 100.195(5m)(c),
16 100.20(6), and 100.207(6)(b). Wisconsin law also authorizes the Attorney General
17 to obtain civil forfeitures, consumer protection surcharges, supplemental
18 forfeitures, attorneys’ fees, expenses, and costs. Wis. Stats. §§ 100.207(6)(c),
19 100.26, 100.261, 100.263, and 100.264.
20                             JURISDICTION AND VENUE
21         10.    This Court has subject matter jurisdiction over the federal law claims
22 pursuant to 28 U.S.C. §§ 1331, 1337(a), and 1345. This Court has supplemental
23 jurisdiction over the subject matter of the state law claims pursuant to 28 U.S.C.
24 § 1367.
25         11.    Venue is proper in this District under 28 U.S.C. § 1391(b)(1), (b)(2),
26 (c)(2), (d), and 15 U.S.C. § 53(b).
27         12.    Defendants have transacted business within the State of California and
28 within the geographical boundaries of this District, including in the Counties of

                                               -4-
         Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 5 of 50 Page ID #:5




1    Los Angeles and Riverside, at all relevant times to this Complaint. The violations
2    of law described herein occurred in, among other locations, the Counties of Los
3    Angeles and Riverside, and elsewhere in the State of California.
4                                           PLAINTIFFS
5          13.    The FTC is an independent agency of the United States Government
6    created by the FTC Act, which authorizes the FTC to commence this district court
7    civil action by its own attorneys. 15 U.S.C. §§ 41–58. The FTC enforces Section
8    5(a) of the FTC Act, 15 U.S.C. § 45(a), which prohibits unfair or deceptive acts or
9    practices in or affecting commerce.
10         14.    The State of Arizona is authorized to bring this action pursuant to the
11 Arizona Consumer Fraud Act (the “Arizona CFA”), A.R.S. §§ 44-1521 to -1534 to
12 obtain injunctive relief to permanently enjoin and prevent the unlawful acts and
13 practices alleged in this Complaint, and to obtain other relief, including restitution,
14 disgorgement of profits, gains, gross receipts, or other benefits, civil penalties, and
15 costs and attorneys’ fees.
16         15.    The People of the State of California, by and through George Gascón,
17 District Attorney of Los Angeles County, and Michael A. Hestrin, District
18 Attorney of Riverside County, are authorized to enjoin repeated and persistent
19 fraudulent, unlawful, deceptive, and misleading business conduct under the
20 California Unfair Competition Law (Bus. & Prof. Code § 17200 et seq.) and the
21 California False Advertising Law (Bus. & Prof. Code § 17500 et seq.) to obtain
22 equitable or other appropriate relief, including restitution, civil penalties, and an
23 injunction as may be appropriate.
24         16.    The Indiana Attorney General on behalf of the State of Indiana is
25 authorized to bring this action under Ind. Code § 24-5-0.5-4(c), and may obtain
26 injunctive relief, consumer restitution, civil penalties, costs and all other just and
27 proper relief under the Indiana Deceptive Consumer Sales Act, Ind. Code § 24-5-
28 0.5, et seq.

                                               -5-
         Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 6 of 50 Page ID #:6




1              17.   The Michigan Attorney General, on behalf of the People of Michigan,
2    is authorized to bring this action under Mich. Comp. Laws § 445.905 and
3    § 445.910, and may obtain injunctive relief, actual damages, and other appropriate
4    relief under the Michigan Consumer Protection Act, Mich. Comp. Laws § 445.901
5    et seq.
6              18.   The Attorney General of the State of North Carolina has the power
7    and the duty, pursuant to N.C.G.S. § 75-9, to investigate the affairs of all
8    corporations or persons doing business in the State of North Carolina and, pursuant
9    to N.C.G.S. § 75-15, upon his ascertaining that the laws have been violated so as to
10 render a corporation liable to prosecution in a civil action, to prosecute such action
11 in the name of the State, and to prosecute all officers or agents or employees of
12 such corporations, whenever in his opinion the interests of the public require it.
13             19.   The Wisconsin Attorney General is vested with the authority to
14 enforce the Wisconsin Deceptive Trade Practices Act and is required to furnish
15 legal services to the Wisconsin Department of Agriculture, Trade and Consumer
16 Protection to enforce, among other laws, Wisconsin’s Deceptive Trade Practices
17 Act, as well as laws prohibiting unfair billing, unfair trade practices, and deceptive
18 telecommunications advertising. Wis. Stats. §§ 100.18(11)(d) and 165.25(4)(ar).
19 Wisconsin law permits the Wisconsin Attorney General to seek permanent
20 injunctive relief and restitution. Wis. Stats. §§ 100.18(11)(d), 100.195(5m)(c),
21 100.20(6), and 100.207(6)(b). Wisconsin law also authorizes the Attorney General
22 to obtain civil forfeitures, consumer protection surcharges, supplemental
23 forfeitures, attorneys’ fees, expenses, and costs. Wis. Stats. §§ 100.207(6)(c),
24 100.26, 100.261, 100.263, and 100.264.
25             20.   To summarize, the Plaintiff States bring this action pursuant to
26 consumer protection and business regulation authority conferred on them by the
27 following statutes and/or pursuant to parens patriae and/or common law
28 authority:

                                                 -6-
         Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 7 of 50 Page ID #:7




1     STATE                            STATUTORY AUTHORITY
2     Arizona                          Ariz. Rev. Statutes §§ 44-1521 to -1534.
3
4     California (Through the Los      Cal. Bus. & Prof. Code § 17200 et seq.; Cal.
5     Angeles County & Riverside       Bus. & Prof. Code § 17500 et seq.
6     County District Attorneys)
7
8     Indiana                          Ind. Code § 24-5-0.5-1 et seq.
9
10    Michigan                         Mich. Comp. Laws §§ 445.905 and 445.910.
11
12    North Carolina                   N.C.G.S. § 75-1.1 et seq.
13
14    Wisconsin                        Wis. Stat. § 165.25(4)(ar); Wis. Stats. §§
15                                     100.18(11)(d), 100.195(5m)(c), 100.20(6), and
16                                     100.207(6)(b); Wis. Stats. §§ 100.207(6)(c),
17                                     100.26, 100.261, 100.263, and 100.264.
18
19                                    DEFENDANTS
20         21.    Defendant Frontier Communications Corp. is a Delaware corporation
21 with its principal place of business in Connecticut. Frontier has transacted
22 business in this District and throughout the United States.
23         22.    On April 14, 2020, Frontier Communications Corp. and
24 approximately 100 affiliated entities filed petitions for relief under Chapter 11 of
25 the Bankruptcy Code, 11 U.S.C. § 101 et seq., in the United States Bankruptcy
26 Court for the Southern District of New York. The Bankruptcy Court ordered the
27 joint administration of the related cases under Chapter 11 Case No. 20-22476
28 (Jointly Administered) (Bankr. S.D.N.Y.) (the “Bankruptcy Case”). Frontier

                                             -7-
         Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 8 of 50 Page ID #:8




1    Communications Corp. continued to operate its business as a debtor-in-possession
2    during the pendency of the Bankruptcy Case.
3          23.    On April 30, 2021, Frontier Communications Corp. and its affiliated
4    entities filed a notice stating that they satisfied the requirements for their plan of
5    reorganization to become effective. Frontier Communications Corp. stated shortly
6    before emerging from bankruptcy that it would dissolve and cease to exist as a
7    legal entity on or after the effective date. As of May 18, 2021, it was still listed as
8    active on the California Secretary of State website and in “good standing” on the
9    Delaware Secretary of State website. On April 30, 2021, Frontier Communications
10 Corp. emerged as the following reorganized entities: Frontier Communications
11 Parent, Inc., Frontier Communications Intermediate, LLC, and Frontier
12 Communications Holdings, LLC (collectively, “Reorganized Frontier”).
13         24.    Defendant Frontier Communications Parent, Inc. is a Delaware
14 corporation with its principal place of business in Connecticut.
15         25.    Defendant Frontier Communications Intermediate, LLC is a Delaware
16 limited liability company with its principal place of business in Connecticut.
17         26.    Defendant Frontier Communications Holdings, LLC is a Delaware
18 limited liability company with its principal place of business in Connecticut.
19         27.    In connection with Reorganized Frontier’s emergence from
20 bankruptcy, substantially all assets of Frontier Communications Corp. vested in
21 Reorganized Frontier.
22         28.    In connection with Frontier Communications Corp.’s bankruptcy
23 proceedings and related state and federal regulatory proceedings, Frontier
24 Communications Corp. and its affiliated entities represented that Reorganized
25 Frontier would substantially continue, and assume responsibility for, the business
26 operations performed and overseen by Frontier Communications Corp. in
27
28

                                                -8-
         Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 9 of 50 Page ID #:9




1    California and throughout the United States prior to emergence from bankruptcy.1
2    These operations have caused and continue to cause the acts and practices that are
3    the subject of this Complaint.2 For ease of discussion, all references to “Frontier”
4    in the following paragraphs shall mean Frontier Communications Corp. before
5    April 30, 2021, and Reorganized Frontier on and after April 30, 2021, unless
6    otherwise noted.
7          29.    Plaintiffs’ action, including the enforcement of a judgment other than
8    a money judgment obtained in this action, is not stayed by 11 U.S.C. § 362(a)(1),
9    (2), (3), or (6) because it is an exercise of Plaintiffs’ police or regulatory powers as
10 governmental units according to 11 U.S.C. § 362(b)(4) and, thus, falls within an
11 exception to the automatic stay.
12                                       COMMERCE
13         30.    At all times relevant to this Complaint, Frontier has maintained a
14 substantial course of trade in or affecting commerce, as “commerce” is defined in
15 Section 4 of the FTC Act, 15 U.S.C. § 44.
16
17   1
     Reorganized Frontier has not assumed certain obligations of Frontier
18 Communications Corp., which are outlined in the plan of reorganization. See Fifth
   Amended Joint Plan of Reorganization of Frontier Communications Corporation
19 and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (Bankr.
20 ECF No. 1005-1). However, those limitations are not relevant to the claims at
   issue in this case. See note 2 infra.
21
     2
22     The claims asserted in this Complaint were not discharged in the Bankruptcy
     Case. See Fifth Amended Joint Plan of Reorganization of Frontier
23
     Communications Corporation and Its Debtor Affiliates Pursuant to Chapter 11 of
24   the Bankruptcy Code, at Article VIII.H (Bankr. ECF No. 1005-1); Findings of
25   Fact, Conclusions of Law, and Order Confirming The Fifth Amended Joint Plan of
     Reorganization of Frontier Communications Corporation and Its Debtor Affiliates
26   Pursuant To Chapter 11 of The Bankruptcy Code, ¶ 105 (Bankr. ECF No. 1005).
27   Thus, both Frontier Communications Corp. and Reorganized Frontier are proper
     parties.
28

                                               -9-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 10 of 50 Page ID #:10




1                       DEFENDANTS’ BUSINESS ACTIVITIES
2          31.    Frontier is an Internet service provider (ISP) with more than three
3    million current Internet service subscribers across the country.
4          32.    Frontier provides Internet service principally using two categories of
5    technology: digital subscriber line (DSL), which transmits data over copper
6    telephone wires, and fiber-optic, which transmits data over thin strands of glass.
7          33.    Frontier currently provides residential DSL Internet service to
8    approximately 1.3 million consumers across 25 states. In addition, since January
9    1, 2015, hundreds of thousands of consumers nationwide have discontinued their
10 subscriptions to Frontier’s residential DSL Internet service.
11         34.    Frontier currently provides, and has previously provided, residential
12 DSL Internet service to tens or hundreds of thousands of consumers located within
13 the geographic boundaries of each of the States of Arizona, California, Indiana,
14 Michigan, North Carolina, and Wisconsin.
15         35.    Many of Frontier’s DSL subscribers reside in rural areas. According
16 to a September 2020 report of the Federal Communications Commission, many
17 consumers in the least densely populated regions of the country use DSL service to
18 connect to the Internet.
19         36.    Frontier offers consumers DSL or fiber-optic Internet as a stand-alone
20 service, or packaged with other services, including telephone and television.
21 Frontier provides Internet service on a month-to-month subscription basis, but
22 requires consumers to commit to longer service terms for certain promotions.
23         37.    Frontier offers consumers multiple tiers of DSL and fiber-optic
24 Internet service. These tiers of service correspond to the maximum speed at which
25 Frontier represents consumers can download data over Frontier’s network.
26 Frontier generally charges consumers higher monthly rates for higher-speed tiers
27 of service.
28

                                             -10-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 11 of 50 Page ID #:11




1            Frontier’s Marketing and Sale of DSL Internet Service Speed Tiers
2          38.    Frontier makes Internet speed a prominent selling point for its
3    residential DSL service.
4          39.    According to research commissioned by Frontier, consumers consider
5    Internet speed to be one of the most important decisionmaking factors when they
6    compare competing ISPs’ offerings and select Internet service for their homes.
7          40.    Certain activities that consumers commonly perform over the Internet
8    require larger transfers of data, including telecommuting, streaming video, gaming,
9    and the use of multiple devices on the same connection. At lower download
10 speeds, consumers attempting to perform these activities may experience poor
11 performance, or they may be unable to perform the activities at all.
12         41.    Since at least January 1, 2015, Frontier has in numerous instances
13 nationally advertised, marketed, offered, and sold residential DSL Internet service
14 in tiers corresponding to “speeds” or “max speeds.” Frontier frequently quantifies
15 these download speeds in Megabits per second, or “Mbps.”
16         42.    The Megabit per second is a standard metric many ISPs, including
17 Frontier, use to quantify the speed of Internet service. This refers to the rate at
18 which millions of “bits,” or units of data, transfer over a connection.
19         43.    Since at least January 1, 2015, the different DSL Internet speed tiers
20 that Frontier has nationally advertised, marketed, offered, and sold have included:
21 6 Mbps (called “Max” or “Core” DSL service); 12 Mbps (called “Ultra” DSL
22 service); 18 Mbps (called “Plus” DSL service); and 24 or 25 Mbps (called
23 “Ultimate” or “Elite” DSL service). Frontier also offers lower-speed (1 or 3 Mbps)
24 and higher-speed (45 Mbps or more) tiers of DSL service in certain markets.
25         44.    In some instances, when referencing these speed tiers, Frontier’s
26 advertisements have represented that consumers can receive DSL Internet service
27 “up to” or “as fast as” a particular speed quantified in Mbps.
28

                                             -11-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 12 of 50 Page ID #:12




1          45.    Frontier has nationally advertised, marketed, offered, and sold DSL
2    Internet in speed tiers using a variety of methods. These include digital display
3    advertising; Internet search advertising; and shared and direct mail.
4          46.    Frontier has directed digital display advertisements for specific DSL
5    Internet service speed tiers towards consumers. For example, in 2018, Frontier
6    disseminated digital display advertisements for its “Frontier® 18 Mbps High-Speed
7    Internet Plus” speed tier, generating millions of advertisement impressions:
8
9
10
11
12
13
14
15
16
17                                         Figure A

18         47.    Frontier’s direct mail advertisements have also represented that
19 consumers could receive DSL service at particular speeds quantified in Mbps.
20         48.    For example, an August 2018 mailer that Frontier distributed to
21 hundreds of thousands of households nationwide reads, “$12 for 12 Mbps internet -
22 Don’t pay megabucks for megabytes”:
23
24
25
26
27
28

                                             -12-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 13 of 50 Page ID #:13




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18                                         Figure B

19         49.    A number of Frontier’s advertisements, including the one in Figure B
20 above, state, in tiny, inconspicuous print separated from the main message of the
21 advertisement: “Maximum service speed is not available to all locations and the
22 maximum speed for service to your location may be lower than the maximum
23 speed in this range. Service speed is not guaranteed and will depend on many
24 factors. Your ability to stream may be limited by speeds available in your area.”
25 The arrow in Figure B above denotes where this text appears in the advertisement.
26         50.    When Frontier sends mail to a consumer’s residential address, or
27 displays digital advertisements to consumers with residential addresses known to
28 Frontier, Frontier has access to information indicating that it is unable to provide

                                             -13-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 14 of 50 Page ID #:14




1    certain of its DSL Internet speed tiers to some consumers, based on factors such as
2    the address’s distance from Frontier’s networking equipment, which Frontier can
3    easily compute or estimate for many addresses.
4          51.    In numerous instances, Frontier has sent consumers advertisements
5    for DSL Internet service at speed tiers that Frontier could not provide to them.
6          52.    In order to subscribe to Frontier’s Internet service, consumers must
7    generally interact with Frontier’s representatives, either over the telephone or using
8    a “chat” tool on Frontier’s website. Frontier’s advertisements direct consumers to
9    telephone numbers and web addresses to request service.
10         53.    Frontier has directed its sales representatives to offer consumers a
11 menu of available Internet service packages and speed tiers, and to describe the
12 download speed associated with each offered tier of service, quantified in Mbps.
13         54.    Frontier solicits the consumer’s residential address during these
14 interactions and at the point of sale. Frontier provides its sales representatives with
15 software tools that they use to offer a set of speed tiers to the consumer, based in
16 part on the consumer’s address.
17         55.    During these interactions and at the point of sale—just as at the point
18 of sending certain mailers or geo-targeted advertisements—Frontier has access to
19 information indicating that it is unable to provide certain of its DSL Internet speed
20 tiers to consumers based on their residential addresses.
21         56.    In numerous instances, Frontier or its sales representatives have
22 offered consumers, and those consumers have accepted, subscriptions for DSL
23 Internet service at speed tiers that Frontier could not provide to those consumers.
24         57.    After a consumer has accepted one of Frontier’s offers over the phone
25 or on Frontier’s website and subscribed to a tier of Internet service, Frontier
26 connects that consumer’s home to Frontier’s network. Frontier may establish this
27 connection by sending a technician to the consumer’s home. In other instances,
28 Frontier instead establishes this connection remotely.

                                             -14-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 15 of 50 Page ID #:15




1          58.    In numerous instances, Frontier does not provide consumers with any
2    written documentation regarding their DSL Internet service, either at the point of
3    sale or when Frontier commences service remotely or through its technicians.
4          59.    Frontier sends monthly bills to DSL subscribers, either electronically
5    or by mail. Frontier bills DSL subscribers based on the service package to which
6    they subscribe, including speed tier. Frontier’s bills include a line item for the
7    package subscribed to, followed by a dollar amount.
8          60.    In numerous instances, such as when consumers sign up for Internet
9    service over the telephone, Frontier’s bills are the first written correspondence
10 consumers receive memorializing the Internet service package and speed tier to
11 which they subscribed. The billing statements indicate the service package by
12 name but do not indicate the corresponding, advertised Internet speed for that
13 package.
14         Frontier’s Practice of Providing Slower-Than-Purchased DSL Speeds
15         61.    Since at least January 1, 2015, Frontier has in numerous instances
16 advertised, marketed, offered, or sold DSL Internet service at tiers corresponding
17 to speeds that Frontier did not, and often could not, provide to consumers.
18         62.    Indeed, network limits imposed by Frontier prevent numerous
19 consumers from receiving DSL Internet service at speeds corresponding to the tiers
20 of service they pay for.
21         63.    Frontier imposes one such network limit when Frontier internally
22 “provisions,” or limits, the DSL Internet speeds it provides to each home
23 connected to its network. A home cannot receive DSL Internet service in excess of
24 the speed Frontier provisions to it.
25         64.    Frontier purports to set its provisioned speeds in part to enforce the
26 distinctions between the speed tiers it offers to consumers, and in part to reflect
27 what Frontier predicts to be the limits on the speeds Frontier is technically capable
28 of providing to a given consumer.

                                              -15-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 16 of 50 Page ID #:16




1          65.    For example, because a DSL signal becomes weaker the further it gets
2    from the source of the transmission, the speed that Frontier is capable of providing
3    to consumers whose homes are distant from Frontier’s central networking
4    equipment is slower. The type of networking equipment Frontier uses to provide
5    service to a particular consumer, including the DSL access multiplexer, or
6    “DSLAM,” also limits the speed Frontier can provide to that consumer.
7          66.    Frontier provisions DSL Internet speed at the time it connects a
8    consumer’s home for service, whether remotely or via an on-site technician.
9          67.    Frontier does not, as a general matter, inform its subscribers of their
10 provisioned speeds, or provide subscribers with the means to learn their
11 provisioned speeds.
12         68.    In numerous instances, Frontier has provisioned consumers for slower
13 speeds than the tiers of DSL Internet service to which they are subscribed,
14 preventing those consumers from receiving service at speeds corresponding to the
15 tier of service they pay for.
16         69.    Provisioning sets an upper limit on speed, but not a lower bound:
17 Even when Frontier provisions a consumer for a particular speed, this does not
18 guarantee that the consumer will receive service at that speed.
19         70.    In numerous instances, Frontier has provided consumers DSL Internet
20 service at speeds consistently slower than even the provisioned limits set for those
21 consumers, preventing these consumers from ever, or for more than de minimis
22 durations, receiving the maximum speeds Frontier represents these consumers can
23 achieve for the speed tiers to which they subscribe. This has occurred due to
24 factors known to Frontier and within Frontier’s control, including physical factors,
25 such as long distances between Frontier’s central networking equipment and
26 consumers’ homes, and technical factors, such as low-bandwidth, obsolete, and/or
27 overloaded DSLAMs and networking equipment.
28

                                              -16-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 17 of 50 Page ID #:17




1          71.    Frontier’s misrepresentations regarding the DSL Internet speed tiers to
2    which numerous consumers are subscribed are not limited to those made at or near
3    the point of sale, but continue on an ongoing basis, for example, in Frontier’s
4    monthly billing statements.
5          72.    In numerous instances, the DSL speed tiers Frontier tells consumers
6    they are subscribed to and the speeds Frontier actually provides those consumers
7    substantially differ. These substantial differences negatively impact download
8    speeds, as quantified in Mbps; consumers’ qualitative experience of Internet
9    performance and usage; or both.
10         73.    Indeed, in numerous instances, the speeds provisioned and provided to
11 consumers correspond with slower, and often less expensive, tiers of DSL service
12 offered by Frontier.
13         74.    In early 2019, a management consulting firm analyzed, at Frontier’s
14 direction and with Frontier’s participation, Frontier’s proprietary network data and
15 internal records for nearly 1.5 million then-current DSL subscribers. This analysis
16 found that approximately 440,000 of Frontier’s DSL subscribers, or nearly 30% of
17 the population analyzed, were “potentially” “oversold” on speed tiers that
18 exceeded the actual speeds Frontier provided to them.
19         75.    In numerous instances, Frontier has billed, charged, collected, or
20 attempted to collect payment from consumers for more expensive and higher-speed
21 tiers of DSL Internet service than Frontier provisions for, provides, has provided,
22 or has been capable of providing to such consumers.
23         76.    Since at least January 1, 2015, thousands of consumers around the
24 country, including numerous consumers located within the geographic boundaries
25 of each of the States of Arizona, California, Indiana, Michigan, North Carolina,
26 and Wisconsin, have complained to Frontier and to government agencies that
27 Frontier was not providing DSL Internet service at speeds corresponding to the
28 tiers of service the consumers paid for.

                                              -17-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 18 of 50 Page ID #:18




1          77.    Numerous complaining consumers referenced in Paragraph 76 have
2    described service that failed to support typical usage and activities that consumers
3    should have been able to perform adequately at the speed tiers to which they were
4    subscribed. Numerous complaining consumers have also conducted speed tests
5    using third-party online tools that confirmed they were experiencing speeds far
6    below their tier. These tests did not reveal, however, that these lower speeds may
7    have been due to factors wholly within Frontier’s control.
8          78.    Since 2015, the Attorneys General of West Virginia, New York,
9    Nevada, Pennsylvania, Washington, and Minnesota have brought enforcement
10 actions alleging that Frontier misrepresented DSL Internet speeds to consumers.
11 Frontier has settled each of these actions while denying any wrongdoing.
12         79.    Despite these settlements, Frontier has failed to remedy its practices,
13 and consumers continue to be harmed nationwide, and within the geographic
14 boundaries of Arizona, California, Indiana, Michigan, North Carolina, and
15 Wisconsin.
16         80.    Based on the facts and violations of law alleged in this Complaint, the
17 Plaintiffs have reason to believe that Frontier is violating or is about to violate laws
18 enforced by the Commission and the respective Plaintiff States.
19                          VIOLATIONS OF THE FTC ACT
20         81.    Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or
21 deceptive acts or practices in or affecting commerce.”
22         82.    Misrepresentations or deceptive omissions of material fact constitute
23 deceptive acts or practices prohibited by Section 5(a) of the FTC Act.
24         83.    Acts or practices are unfair under Section 5 of the FTC Act if they
25 cause or are likely to cause substantial injury to consumers that consumers cannot
26 reasonably avoid themselves and that is not outweighed by countervailing benefits
27 to consumers or competition. 15 U.S.C. § 45(n).
28

                                              -18-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 19 of 50 Page ID #:19




1                                           Count I
2                       Misrepresentation of DSL Internet Speeds
3                       (By Plaintiff FTC Against All Defendants)
4          84.    In numerous instances, in connection with the advertising, marketing,
5    promotion, offering for sale, or sale of DSL Internet service subscriptions
6    described in Paragraphs 31–80, Frontier has represented, directly or indirectly,
7    expressly or by implication, that Frontier would provide to consumers certain
8    Internet service speeds, including download speeds.
9          85.    In truth and in fact, in numerous instances in which Frontier has made
10 the representations set forth in Paragraph 84, Frontier did not provide, or could not
11 provide, Internet service at the speeds that Frontier represented to consumers.
12         86.    Therefore, the representations as set forth in Paragraph 84 are false or
13 misleading and constitute deceptive acts or practices in violation of Section 5(a) of
14 the FTC Act, 15 U.S.C. § 45(a).
15                                         Count II
16                                 Unfair Billing Practices
17                      (By Plaintiff FTC Against All Defendants)
18         87.    In numerous instances, in connection with the sale and providing of
19 DSL Internet service described in Paragraphs 31–80, Frontier has subscribed
20 consumers to, and billed, charged, collected or attempted to collect charges from
21 consumers for a higher and more costly level of Internet service than Frontier
22 actually provided or was capable of providing to these consumers.
23         88.    Frontier’s actions cause or are likely to cause substantial injury to
24 consumers that consumers cannot reasonably avoid themselves and that is not
25 outweighed by countervailing benefits to consumers or competition.
26         89.    Therefore, Frontier’s acts or practices as set forth in Paragraphs
27 31–80 constitute unfair acts or practices in violation of Section 5 of the FTC Act,
28 15 U.S.C. § 45(a), (n).

                                              -19-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 20 of 50 Page ID #:20




1                      VIOLATIONS OF ARIZONA STATE LAW
2                                          Count III
3     Violations of the Arizona Consumer Fraud Act, A.R.S. §§ 44-1521 to -1534
4                 (By Plaintiff State of Arizona Against All Defendants)
5          90.    The State of Arizona realleges all prior allegations of this Complaint
6    as though fully set forth in Paragraphs 31–80.
7          91.    The conduct described in the preceding paragraphs of this Complaint
8    constitutes deception, deceptive or unfair acts or practices, fraud, false pretenses,
9    false promises, misrepresentations, or concealment, suppression or omission of
10 material facts with intent that others rely on such concealment, suppression or
11 omission, in connection with the sale or advertisement of merchandise in violation
12 of A.R.S. §§ 44-1521 to -1534, including, but not limited to:
13         a.     Frontier engaged in deceptive and unfair acts and practices by
14         representing to Arizona consumers, directly or indirectly, expressly or by
15         implication, that Frontier would provide to consumers certain Internet
16         service speeds, including download speeds. In truth and in fact, in numerous
17         instances in which Frontier has made the representations set forth in
18         Paragraphs 31-80, Frontier did not provide, or could not provide, Internet
19         service at the speeds that Frontier represented to consumers;
20         b.     Frontier engaged in the concealment, suppression, or omission of
21         material facts by failing to disclose to Arizona consumers in
22         communications that Frontier would not provide to consumers certain
23         Internet service speeds, including download speeds;
24         c.     Frontier engaged in deceptive and unfair acts and practices by
25         subscribing Arizona consumers to, and billed, charged, collected or
26         attempted to collect charges from Arizona consumers for a higher and more
27         costly level of Internet service than Frontier actually provided or was
28         capable of providing to these consumers;

                                              -20-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 21 of 50 Page ID #:21




1          d.    Frontier engaged in the concealment, suppression, or omission of
2          material facts by failing to disclose to Arizona consumers that Frontier
3          would bill, charge, collect, or attempt to collect charges from Arizona
4          consumers for a higher and more costly level of Internet service than
5          Frontier actually provided or was capable of providing to these consumers;
6          e.    Frontier engaged in deceptive and unfair acts and practices by
7          advertising Internet service, through online and mailed advertisements, at
8          speeds that Frontier was incapable of providing to those consumers; and
9          f.    Frontier engaged in the concealment, suppression, or omission of
10         material facts by failing to disclose to Arizona consumers in online and
11         mailed advertisements that it could not provide the Internet speeds it was
12         advertising to those consumers.
13         92.   While engaging in the acts and practices alleged in this Complaint,
14 Frontier knew or should have known that that its conduct was of the nature
15 prohibited by A.R.S. § 44-1522, subjecting itself to enforcement and penalties as
16 provided in A.R.S. § 44-1531(A).
17         93.   With respect to the concealments, suppressions, or omissions of
18 material fact described above, Frontier did so with intent that others rely on such
19 concealments, suppressions, or omissions.
20         94.   With respect to the unfair acts and practices described above, these
21 acts and practices caused or were likely to cause substantial injuries to consumers
22 that were not reasonably avoidable by consumers and were not outweighed by
23 countervailing benefits to consumers or to competition.
24
25
26
27
28

                                             -21-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 22 of 50 Page ID #:22




1                   VIOLATIONS OF CALIFORNIA STATE LAW
2                                         Count IV
3     Violation of California Business and Professions Code Sections 17500 et seq.
4      (By Plaintiffs Los Angeles County District Attorney & Riverside County
5    District Attorney on Behalf of the People of the State of California Against All
6                                        Defendants)
7          95.    In numerous instances, in connection with the advertising, marketing,
8    promotion, offering for sale, or sale of DSL Internet service subscriptions
9    described in Paragraphs 31–80, Frontier has represented, directly or indirectly,
10 expressly or by implication, that Frontier would provide to consumers certain
11 Internet service speeds, including download speeds.
12         96.    In truth and in fact, in numerous instances in which Frontier has made
13 the representations set forth in Paragraph 95, Frontier did not provide, or could not
14 provide, Internet service at the speeds that Frontier represented to consumers.
15         97.    In numerous instances, in connection with the sale and providing of
16 DSL Internet service described in Paragraphs 31–80, Frontier has subscribed
17 consumers to, and billed, charged, collected or attempted to collect charges from
18 consumers for a higher and more costly level of Internet service than Frontier
19 actually provided or was capable of providing to these consumers.
20         98.    Frontier’s actions caused or are likely to cause substantial injury to
21 consumers that consumers cannot reasonably avoid themselves and that is not
22 outweighed by countervailing benefits to consumers or competition.
23         99.    Therefore, within three years preceding the filing of this Complaint,
24 Frontier made untrue and/or misleading statements to the public in violation of
25 California Business and Professions Code § 17500.
26
27
28

                                              -22-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 23 of 50 Page ID #:23




1                                         Count V
2     Violation of California Business and Professions Code Sections 17200 et seq.
3       (By Plaintiffs Los Angeles County District Attorney & Riverside County
4    District Attorney on Behalf of the People of the State of California Against All
5                                       Defendants)
6           100. Plaintiffs Los Angeles County District Attorney and Riverside County
7    District Attorney on behalf of the People of the State of California reallege and
8    incorporate each and every allegation in paragraphs 31–80, inclusive, as though set
9    forth here in full.
10          101. Within four years preceding the filing of this Complaint, Frontier
11 violated California Business and Professions Code § 17200 by engaging in
12 business acts or practices that were unlawful, unfair, deceptive, or misleading,
13 including, but not limited to, the following acts or practices:
14             A. Violating California Business and Professions Code § 17500;
15             B. Violating Section 5 of the FTC Act, 15 U.S.C. § 45(a), (n).
16                         VIOLATIONS OF INDIANA STATE LAW
17                                        Count VI
18               Violations Of The Indiana Deceptive Consumer Sales Act
19                 (By Plaintiff State of Indiana Against All Defendants)
20          102. The State of Indiana re-alleges and incorporates by reference the
21 allegations contained in Paragraphs 31–80 of this Complaint.
22          103. Since at least 2017, numerous consumers have also complained to the
23 Indiana Attorney General that Frontier failed to provide sufficiently reliable
24 Internet service, in addition to the above mentioned complaints, such that service
25 was either intermittent or wholly unavailable.
26          104. Frontier billed numerous Indiana consumers for Internet service not
27 received and, for some consumers, past the cancellation date.
28

                                             -23-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 24 of 50 Page ID #:24




1          105. Frontier’s transactions with consumers to provide Internet services are
2    “consumer transactions” within the meaning of Ind. Code § 24-5-0.5-2(a)(1).
3          106. Frontier is a “supplier” within the meaning of Ind. Code § 24-5-0.5-
4    2(a)(3).
5          107. Frontier, in connection with advertising, promoting, offering for sale,
6    or sale of Internet services, by misrepresenting, implicitly or explicitly, the
7    availability of Internet speeds or reliability of Internet services provided to Indiana
8    consumers, committed unfair, abusive, or deceptive acts, omissions, or practices in
9    violation of Ind. Code § 24-5-0.5-3(a).
10         108. Frontier, by representing to Indiana consumers that the Internet speeds
11 available were of a particular standard or quality, which they knew or should have
12 reasonably known that maximum or average Internet speeds for some Indiana
13 consumers could not reach the represented standard or quality, committed unfair,
14 abusive, or deceptive acts, omissions, or practices in violation of Ind. Code § 24-5-
15 0.5-3(b)(2).
16         109. Frontier committed the acts alleged with knowledge of their deceptive
17 nature, and therefore committed knowing violations of the Indiana Deceptive
18 Consumer Sales Act.
19         110. Frontier committed the deceptive acts alleged as a part of a scheme,
20 artifice, or device with intent to defraud or mislead, and therefore committed
21 incurable deceptive acts under the Indiana Deceptive Consumer Sales Act.
22                    VIOLATIONS OF MICHIGAN STATE LAW
23                                        Count VII
24                 Violations of the Michigan Consumer Protection Act
25         (Brought by Plaintiff People of Michigan Against All Defendants)
26         111. The Michigan Attorney General is authorized to bring this claim
27 under Mich. Comp. Laws §§ 445.905 and 445.910. The Attorney General may
28

                                               -24-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 25 of 50 Page ID #:25




1    obtain injunctive relief, actual damages, and other appropriate relief under the
2    Michigan Consumer Protection Act (MCPA), Mich. Comp. Laws § 445.901 et seq.
3          112. As described in this Complaint, Frontier has engaged in the following
4    unfair, unconscionable, and deceptive trade practices that are made unlawful under
5    the Michigan Consumer Protection Act, Mich. Comp. Laws § 445.903(1):
6
7                 (e) Representing that goods or services are of a particular
                  standard, quality, or grade, or that goods are of a particular style
8                 or model, if they are of another.
9
                  (g) Advertising or representing goods or services with intent not
10                to dispose of those goods or services as advertised or
11                represented.
12
                  (s) Failing to reveal a material fact, the omission of which tends
13                to mislead or deceive the consumer, and which fact could not
14                reasonably be known by the consumer.

15                (y) Gross discrepancies between the oral representations of the
16                seller and the written agreement covering the same transaction
                  or failure of the other party to the transaction to provide the
17                promised benefits.
18
                  (bb) Making a representation of fact or statement of fact
19
                  material to the transaction such that a person reasonably
20                believes the represented or suggested state of affairs to be other
21                than it actually is.

22                (cc) Failing to reveal facts that are material to the transaction in
23                light of representations of fact made in a positive manner.
24         113. As described above, in numerous instances, in connection with the
25 advertising, marketing, promotion, offering for sale, or sale of DSL Internet service
26 subscriptions described in Paragraphs 31–80, Frontier has represented, directly or
27 indirectly, expressly or by implication, that Frontier would provide to consumers
28 certain Internet service speeds, including download speeds.

                                              -25-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 26 of 50 Page ID #:26




1          114. In truth and in fact, in numerous instances in which Frontier has made
2    the representations set forth in Paragraph 113, Frontier did not provide, or could
3    not provide, Internet service at the speeds that Frontier represented to consumers.
4          115. Therefore, these representations and practices as set forth in
5    Paragraphs 31–80 are unfair, unconscionable, and deceptive trade practices that are
6    made unlawful under the Michigan Consumer Protection Act, Mich. Comp. Laws
7    § 445.903(1).
8                VIOLATIONS OF NORTH CAROLINA STATE LAW
9          116. N.C.G.S. § 75-1.1 prohibits “unfair or deceptive acts or practices in or
10 affecting commerce.”
11         117. Misrepresentations or deceptive omissions of material fact constitute
12 deceptive acts or practices prohibited by N.C.G.S. § 75-1.1.
13         118. Acts or practices are unfair under N.C.G.S. § 75-1.1 when they offend
14 established public policy, as well as when the practice is immoral, unethical,
15 oppressive, unscrupulous, or substantially injurious to consumers.
16                                       Count VIII
17                      Misrepresentation of DSL Internet Speeds
18            (By Plaintiff State of North Carolina Against All Defendants)
19         119. The allegations contained in Paragraphs 31 through 80 are
20 incorporated by reference as if they were set out at length herein.
21         120. As described in Paragraphs 31 through 80, in numerous instances and
22 in connection with the advertising, marketing, promotion, offering for sale, or sale
23 of DSL Internet service subscriptions, Frontier has represented, directly or
24 indirectly, expressly or by implication, that Frontier would provide to consumers
25 certain Internet service speeds, including download speeds.
26         121. In truth and in fact, in numerous instances in which Frontier has made
27 the representations set forth in Paragraph 120, Frontier did not provide, or could
28 not provide, Internet service at the speeds that Frontier represented to consumers.

                                             -26-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 27 of 50 Page ID #:27




1          122. Therefore, Frontier’s representations as set forth in Paragraph 120 are
2    false or misleading and constitute unfair or deceptive trade practices, are prohibited
3    by N.C.G.S. § 75-1.1, and are in violation of North Carolina’s Unfair or Deceptive
4    Trade Practices Act.
5                                         Count IX
6                                  Unfair Billing Practices
7             (By Plaintiff State of North Carolina Against All Defendants)
8          123. The allegations contained in Paragraphs 31 through 80 are
9    incorporated by reference as if they were set out at length herein.
10         124. In numerous instances, in connection with the sale and providing of
11 DSL Internet service described in Paragraphs 31 through 80, Frontier has
12 subscribed consumers to, and billed, charged, collected or attempted to collect
13 charges from consumers for a higher and more costly level of Internet service than
14 Frontier actually provided or was capable of providing to these consumers.
15         125. Frontier’s actions offend established public policy, and are immoral,
16 unethical, oppressive, unscrupulous, and substantially injurious to consumers.
17         126. Therefore, Frontier’s acts or practices as set forth in Paragraphs 31
18 through 80 constitute unfair or deceptive trade practices, are prohibited by
19 N.C.G.S. § 75-1.1, and are in violation of North Carolina’s Unfair or Deceptive
20 Trade Practices Act.
21                   VIOLATIONS OF WISCONSIN STATE LAW
22             WISCONSIN’S DECEPTIVE TRADE PRACTICES ACT
23         127. Wisconsin Stat. § 100.18(1) provides, in part, that no person or entity
24 intending to sell or increase the consumption of any service, or induce the public to
25 enter into any contract relating thereto, may make any untrue, deceptive, or
26 misleading advertisement, announcement, statement, or representation in
27 conjunction with such transaction.
28

                                             -27-
          Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 28 of 50 Page ID #:28




1                                           Count X
2                         Misrepresentation of DSL Internet Speeds
3                  (By Plaintiff State of Wisconsin Against All Defendants)
4             128. Plaintiff Wisconsin Attorney General adopts, incorporates by
5    reference, and realleges Paragraphs 31–80 as if fully set forth herein.
6             129. In numerous instances, in connection with the advertising, marketing,
7    promotion, offering for sale, or sale of DSL Internet service subscriptions
8    described in paragraphs 31–80, Frontier has represented, directly or indirectly,
9    expressly or by implication, that Frontier would provide to consumers certain
10 Internet service speeds, including download speeds.
11            130. In truth and in fact, in numerous instances in which Frontier has made
12 the representations set forth in Paragraph 129, Frontier did not provide, or could
13 not provide, Internet service at the speeds that Frontier represented to consumers.
14            131. Therefore, the representations set forth in Paragraph 129 are untrue,
15 deceptive, or misleading in violation of Wis. Stat. § 100.18(1).
16                                         Count XI
17                      Misrepresentation of Landline Phone Service
18                 (By Plaintiff State of Wisconsin Against All Defendants)3
19            132. Plaintiff Wisconsin Attorney General adopts, incorporates by
20 reference, and realleges Paragraphs 31–80 as if fully set forth herein.
21            133. In addition to providing DSL Internet service, Frontier provides
22 landline phone service to Wisconsin consumers.
23            134. Wisconsin consumers who subscribe to Frontier’s landline phone
24 service tend to live in rural communities and many are elderly residents.
25
26
27
     3
         Paragraphs 133–142 are alleged by Plaintiff State of Wisconsin only.
28

                                               -28-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 29 of 50 Page ID #:29




1            135. Many Wisconsin consumers who live in rural communities rely upon
2    landline phone service as cellphone service is often non-existent.
3            136. Landline phone service is essential to the health and wellbeing of
4    Wisconsin residents, but especially for the elderly population, to access medical
5    care.
6            137. Frontier has advertised, marketed, offered, and sold landline phone
7    service on their website, through direct mail, and by phone.
8            138. Frontier’s advertisements represent to consumers that they can receive
9    uninterrupted “crystal-clear” phone service with “99.9% reliability.” For example,
10 on a Frontier webpage targeted to Wisconsin consumers, Frontier made the
11 following representations, “Crystal-clear calling? We’ve got you covered. 24/7.”
12 That same webpage also represented to consumers that Frontier’s “reliable copper
13 powered network stays on even when the power goes out. Maintain full 911
14 reachability to keep your family safe.”
15           139. Despite representing to consumers that Frontier’s landline phone
16 service would be “crystal-clear,” Wisconsin consumers routinely suffer from sound
17 quality issues with their service. For example, consumers have complained that
18 they experience a buzzing or static sound that makes hearing the other caller very
19 difficult, if not impossible.
20           140. Disruptions to sound quality are concerning for the elderly population
21 as they require clear phone lines to speak with loved ones, especially during the
22 pandemic, and to access medical care.
23           141. Further, despite representing that landline service subscribers would
24 be “covered. 24/7,” Frontier’s landline subscribers routinely suffer from service
25 outages. For example, between 2018 and 2019 there were over 200,000 landline
26 outages in Wisconsin. Over 25,000 of those affected consumers suffered from
27 outages lasting more than 24 hours.
28

                                              -29-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 30 of 50 Page ID #:30




1          142. Disruptions to landline phone service are not only an annoyance for
2    Wisconsin consumers, but they can also be life threatening as many consumers,
3    especially the elderly, rely on their phone service for their medical care.
4          143. In numerous instances, in connection with the advertising, marketing,
5    promotion, offering for sale, or sale of landline phone service, Frontier has
6    represented directly or indirectly, expressly or by implication, that Frontier would
7    provide to consumers a “crystal-clear” phone service that is consistently available.
8          144. In truth and in fact, in numerous instances, Frontier did not provide
9    the clear or consistent phone service that Frontier represented to consumers.
10         145. Therefore, the representations as set forth in Paragraph 143 are untrue,
11 deceptive, or misleading and constitute violations of Wis. Stat. § 100.18(1).
12                 WISCONSIN’S TELECOMMUNICATIONS LAW
13         146. Wisconsin Stat. § 100.207(2) prohibits anyone associated with the
14 provision of telecommunication service, including the rates, terms or conditions for
15 the service, from making a statement or representation that is “false, misleading or
16 deceptive, or which omits to state material information with respect to the
17 provision of telecommunications service that is necessary to make the statement
18 not false, misleading or deceptive.”
19         147. A “telecommunications service” is defined as “the offering for sale of
20 the conveyance of voice communication….” Wis. Stat. § 196.01(9m).
21         148. By providing landline phone service, Frontier provides a
22 telecommunication service.
23                                        Count XII
24                  Misrepresentation of Telecommunication Service
25               (By Plaintiff State of Wisconsin Against All Defendants)
26         149. Plaintiff Wisconsin Attorney General adopts, incorporates by
27 reference, and realleges Paragraphs 133–142 as if fully set forth herein.
28

                                              -30-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 31 of 50 Page ID #:31




1          150. In numerous instances, in connection with the advertising, marketing,
2    promotion, offering for sale, or sale of landline phone service described in
3    Paragraphs 133–142, Frontier has represented, directly or indirectly, expressly or
4    by implication, that Frontier would provide to consumers landline phone service
5    that is “crystal-clear” and consistently available.
6          151. In truth and in fact, in numerous instances, Frontier did not provide
7    the clear or consistent phone service that Frontier represented to consumers.
8          152. Therefore, the representations as set forth in Paragraph 150 are false,
9    misleading or deceptive and constitute violations of Wis. Stat. § 100.207(2).
10                      WISCONSIN’S UNFAIR BILLING LAW
11         153. Wisconsin Stat. § 100.195(2)(c) prohibits a seller from billing a
12 consumer for “services that the seller initiates under an agreement that is no longer
13 in effect when the seller initiates the delivery.”
14         154. A “seller” is defined as a “seller or lessor of consumer goods or
15 services, and includes any employee, agent, or representative acting on behalf of
16 the seller.” Wis. Stat. § 100.195(1)(f).
17         155. “Telecommunications services” is exempt from this statute. Wis. Stat.
18 § 100.195(1)(c)2.
19         156. While Frontier’s landline phone service is exempt from liability for
20 Wis. Stat. § 100.195, Frontier’s DSL Internet service is not.
21                                        Count XIII
22                                 Unfair Billing Practices
23               (By Plaintiff State of Wisconsin Against All Defendants)
24         157. Plaintiff Wisconsin Attorney General adopts, incorporates by
25 reference, and realleges Paragraphs 31–80 as if fully set forth herein.
26         158. In numerous instances, in connection with the sale and providing of
27 DSL Internet service described in Paragraphs 31–80, Frontier has subscribed
28 consumers to, and billed, charged, collected or attempted to collect charges from

                                              -31-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 32 of 50 Page ID #:32




1    consumers for a level of Internet service different from the service Frontier
2    actually provided or was capable of providing at the time of delivery.
3          159. Therefore, Frontier’s acts or practices as set forth in Paragraph 158
4    constitute unfair billing in violation of Wis. Stat. § 100.195(2)(c).
5                   WISCONSIN’S UNFAIR TRADE PRACTICES LAW
6          160. Wisconsin Stat. § 100.20(1) requires that “Methods of competition in
7    business and trade practices in business shall be fair. Unfair methods of
8    competition in business and unfair trade practices in business are hereby
9    prohibited.”
10         161. Pursuant to Wis. Stat. § 100.20(2)(a), the Wisconsin Department of
11 Agriculture, Trade and Consumer Protection “may issue general orders forbidding
12 methods of competition in business or trade practices in business which are
13 determined by the department to be unfair.” Those orders are codified in the
14 administrative code.
15         162. Wisconsin Admin. Code ch. ATCP 123 codifies the general orders
16 that apply to providers of “electronic communications services.” “Electronic
17 communications services” is defined as “a service, such as telecommunications
18 service…and internet access service….” Wis. Admin. Code § ATCP 123.01(5)
19         163. Frontier provides telecommunications service through their landline
20 phone service and internet access through their DSL Internet and fiber Internet.
21 Frontier, therefore, meets the definition of an electronic communications services
22 provider.
23         164. Wisconsin Admin. Code § ATCP 123.10(4) prohibits an electronic
24 communications services provider from “misrepresent[ing] the terms of a
25 subscription.”
26         165. Wisconsin Admin Code § ATCP 123.10(8) prohibits an electronic
27 communications services provider from “bill[ing] a consumer for electronic
28 communications service in violation of [ch. ATCP 123].”

                                              -32-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 33 of 50 Page ID #:33




1                                        Count XIV
2         Misrepresentation of Subscription Terms for DSL Internet Service
3                (By Plaintiff State of Wisconsin Against All Defendants)
4          166. Plaintiff Wisconsin Attorney General adopts, incorporates by
5    reference, and realleges Paragraphs 31–80 as if fully set forth herein.
6          167. In numerous instances, in connection with the advertising, marketing,
7    promotion, offering for sale, or sale of DSL Internet service subscriptions
8    described in paragraphs 31–80, Frontier has represented, directly or indirectly,
9    expressly or by implication, that Frontier would provide to consumers certain
10 Internet service speeds, including download speeds.
11         168. In truth and in fact, in numerous instances in which Frontier has made
12 the representations set forth in Paragraph 167, Frontier did not provide, or could
13 not provide, Internet service at the speeds that Frontier represented to consumers.
14         169. Therefore, Frontier misrepresented the subscription terms for DSL
15 Internet service as set forth in Paragraph 167, and each misrepresentation is a
16 violation of Wis. Admin. Code § 123.10(4).
17                                        Count XV
18       Misrepresentation of Subscription Terms for Landline Phone Service
19               (By Plaintiff State of Wisconsin Against All Defendants)
20         170. Plaintiff Wisconsin Attorney General adopts, incorporates by
21 reference, and realleges Paragraphs 133–142 as if fully set forth herein.
22         171. In numerous instances, in connection with the advertising, marketing,
23 promotion, offering for sale, or sale of landline phone service subscriptions
24 described in paragraphs 133–142, Frontier has represented, directly or indirectly,
25 expressly or by implication, that Frontier would provide to consumers consistent
26 landline phone service that was “crystal-clear.”
27
28

                                             -33-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 34 of 50 Page ID #:34




1          172. In truth and in fact, in numerous instances in which Frontier has made
2    the representations set for in Paragraph 171, Frontier did not provide, or could not
3    provide, landline phone service that was either consistent or “crystal-clear.”
4          173. Therefore, Frontier misrepresented the subscription terms for
5    telephone phone service as set for in Paragraph 171, and each misrepresentation is
6    a violation of Wis. Admin. Code § ATCP 123.10(4).
7                                        Count XVI
8                               Improper Billing Practices
9                (By Plaintiff State of Wisconsin Against All Defendants)
10         174. Plaintiff Wisconsin Attorney General adopts, incorporates by
11 reference, and realleges Paragraphs 31–80 and 133–142 as if fully set forth herein.
12         175. Wisconsin Admin. Code ch. ATCP 123 contains various requirements
13 of electronic communications services providers, which include, but are not limited
14 to a requirement that providers disclose “the material terms of a proposed
15 subscription at or before the time that the consumer subscribes,” which include,
16 among other terms, “a clear identification of each service offering included in the
17 subscription, including the material consumer features, functions, or capabilities
18 which comprise that service offering.”
19         176. In numerous instances, in connection with the sale and providing of
20 DSL Internet service described in Paragraphs 31–80, and in connection with the
21 sale and providing of landline phone service described in Paragraphs 133–142,
22 Frontier billed consumers despite not disclosing “a clear identification of each
23 service offering included in the subscription” when they failed to disclose the
24 actual DSL Internet speeds available to the consumers or the actual quality or
25 consistency of the landline phone service.
26         177. Therefore, each time Frontier billed a consumer after not providing a
27 clear identification of the service offered in the subscription, Frontier violated Wis.
28 Admin. Code § ATCP 123.10(8).

                                             -34-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 35 of 50 Page ID #:35




1                                  CONSUMER INJURY
2          178. Consumers are suffering, have suffered, and will continue to suffer
3    substantial injury as a result of Frontier’s violations of the FTC Act, the Arizona
4    Consumer Fraud Act, California Business and Professions Code § 17500 et seq.,
5    California Business and Professions Code § 17200 et seq., the Indiana Deceptive
6    Consumer Sales Act, the Michigan Consumer Protection Act, the North Carolina
7    Unfair or Deceptive Trade Practices Act, the Wisconsin Deceptive Trade Practices
8    Act, the Wisconsin Telecommunications Law, the Wisconsin Unfair Billing Law,
9    and the Wisconsin Unfair Trade Practices law. Absent injunctive relief by this
10 Court, Frontier is likely to continue to injure consumers and harm the public
11 interest.
12                   THIS COURT’S POWER TO GRANT RELIEF
13         179. Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court
14 to grant injunctive relief as the Court may deem appropriate to halt violations of
15 any provision of law enforced by the FTC.
16         180. Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction
17 to allow the Plaintiff States to enforce their state law claims against Frontier in this
18 Court and to grant such relief as provided under state law.
19         181. Pursuant to Ariz. Rev. Stat. Ann. §§ 44-1528, 44-1531, and 44-1534,
20 this Court is authorized to grant relief including injunctive relief, rescission or
21 reformation of contracts, restitution, the refund of monies paid, the disgorgement
22 of ill-gotten monies, removal of officers and directors, civil penalties, attorneys’
23 fees, expenses, costs, and such other relief to which Plaintiff State of Arizona may
24 be entitled.
25         182. Pursuant to California Business and Professions Code §§ 17203,
26 17206, 17206.1, 17535, and 17536, this Court is authorized to enjoin any person
27 who engages, has engaged, or proposes to engage in unfair competition, and to
28 grant civil penalties, and other relief as may be necessary to restore to any person

                                              -35-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 36 of 50 Page ID #:36




1    in interest any money or property which may have been acquired by means of
2    unfair competition.
3          183. Pursuant to Ind. Code § 24-5-0.5-4, et seq., this Court is authorized to
4    grant relief including injunctive relief, consumer restitution civil penalties, costs,
5    and all other just and proper relief to which Plaintiff Indiana may be entitled for
6    violations of Ind. Code § 24-5-0.5, et seq.
7          184. Pursuant to Mich. Comp. Laws §§ 445.905 and 445.910, this Court is
8    authorized to grant relief including injunctive relief, rescission or reformation of
9    contracts, restitution, the refund of monies paid, the disgorgement of ill-gotten
10 monies, removal of officers and directors, civil penalties, attorneys’ fees, expenses,
11 costs, and such other relief to which Plaintiff State of Michigan may be entitled.
12         185. Pursuant to N.C.G.S. §§ 75-14 through 75-16.1, this Court is
13 authorized to grant relief including injunctive relief, rescission or reformation of
14 contracts, restitution, the refund of monies paid, the disgorgement of ill-gotten
15 monies, removal of officers and directors, civil penalties, attorneys’ fees, expenses,
16 costs, and such other relief to which Plaintiff State of North Carolina may be
17 entitled.
18         186. Pursuant to Wis. Stats. §§ 100.18(11)(d), 100.195(5m)(c), 100.20(6),
19 100.207(6)(b), 100.207(6)(c), 100.26, 100.261, 100.263, and 100.264, this Court is
20 authorized to grant relief including injunctive relief, restitution, the refund of
21 monies paid, civil forfeitures, consumer protection surcharges, supplemental
22 forfeitures, attorneys’ fees, expenses, costs, and such other relief to which Plaintiff
23 State of Wisconsin may be entitled.
24      PRAYER FOR RELIEF BY THE FEDERAL TRADE COMMISSION
25         WHEREFORE, Plaintiff FTC requests that this Court:
26         A.     Enter a permanent injunction to prevent future violations of the FTC
27 Act by Frontier;
28         B.     Grant preliminary relief and ancillary relief; and

                                               -36-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 37 of 50 Page ID #:37




1             C.    Award any other and additional relief as the Court determines to be
2    just and proper.
3                  PRAYER FOR RELIEF BY THE STATE OF ARIZONA
4             WHEREFORE, Plaintiff State of Arizona respectfully requests that the
5    Court:
6             A.    Pursuant to A.R.S. § 44-1528(A)(1), issue a permanent injunction in
7    accordance with Ariz. R. Civ. P. 65(d)(1), enjoining and restraining (a) Frontier,
8    (b) its officers, agents, servants, employees, attorneys, and (c) all persons in active
9    concert or participation with anyone described in part (a) or (b) of this paragraph,
10 directly or indirectly, from engaging in deceptive, misleading, or unfair acts or
11 practices, or concealments, suppressions, or omissions, that violate the Arizona
12 CFA, A.R.S. § 44-1522(A), including specific injunctive relief barring Frontier
13 from engaging in the unlawful acts and practices set forth above;
14            B.    Pursuant to A.R.S. § 44-1528(A)(2), order Frontier to restore to all
15 persons in interest any monies or property, real or personal, which may have been
16 acquired by any means or any practice in this article declared to be unlawful;
17            C.    Pursuant to A.R.S. § 44-1528(A)(3), order Frontier to disgorge all
18 profits, gains, gross receipts, or other benefits obtained as a result of its unlawful
19 acts alleged herein;
20            D.    Pursuant to A.R.S. § 44-1531, order Frontier to pay to the State of
21 Arizona a civil penalty of up to $10,000 for each willful violation of A.R.S. § 44-
22 1522;
23            E.    Pursuant to A.R.S. § 44-1534, order Frontier to reimburse the State of
24 Arizona for its costs and attorneys’ fees incurred in the investigation and
25 prosecution of Frontier’s activities alleged in this Complaint;
26            F.    Pursuant to A.R.S. § 44-1201, require Frontier to pay pre-judgment
27 and post-judgment interest to the State of Arizona and all of its consumers;
28

                                               -37-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 38 of 50 Page ID #:38




1          G.     Award the State of Arizona such further relief the Court deems just
2    and proper under the circumstances.
3           PRAYER FOR RELIEF BY THE PEOPLE OF THE STATE OF
4                                       CALIFORNIA
5          WHEREFORE, Plaintiff the People of the State of California respectfully
6    request that this Court enter an order:
7          A.     Issuing an injunction prohibiting Frontier, its agents, employees, and
8    all other persons and entities, corporate or otherwise, in active concert or
9    participation with any of them, from engaging in unlawful, unfair, deceptive or
10 misleading conduct;
11         B.     Assessing a civil penalty against Frontier for each violation of
12 California Business and Professions Code § 17500 and California Business and
13 Professions Code § 17200;
14         C.     Ordering Frontier to pay Plaintiff the People of the State of
15 California’s costs of suit, including but not limited to all costs of prosecution and
16 investigation;
17         D.     Ordering Frontier to pay restitution as required by law;
18         E.     Granting such other and further relief as the Court deems equitable
19 and proper.
20              PRAYER FOR RELIEF BY THE STATE OF INDIANA
21         WHEREFORE, Plaintiff State of Indiana requests that this Court:
22         A.     Award Plaintiff State of Indiana such preliminary injunctive and
23 ancillary relief as may be necessary to avert the likelihood of consumer injury
24 during the pendency of this action and to preserve the possibility of effective final
25 relief, including a preliminary injunction;
26         B.     Enter a permanent injunction to prevent future violations of the
27 Indiana Deceptive Consumer Sales Act by Frontier;
28

                                               -38-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 39 of 50 Page ID #:39




1          C.     Award such relief as the Court finds necessary to redress injury to
2    consumers resulting from Frontier’s violations of the Indiana Deceptive Consumer
3    Sales Act including consumer restitution;
4          D.     Award Plaintiff State of Indiana civil penalties for each violation of
5    the Indiana Deceptive Consumer Sales Act; and
6          E.     Award Plaintiff State of Indiana the costs of bringing this action, as
7    well as such other and additional relief as the Court may determine to be just and
8    proper.
9 PRAYER FOR RELIEF BY THE PEOPLE OF THE STATE OF MICHIGAN
10         WHEREFORE, Plaintiff State of Michigan, pursuant to Mich. Comp. Laws
11   §§ 445.905 and 445.910, and the Court’s own equitable powers, requests that the
12   Court:
13         A.     Award Plaintiff State of Michigan such preliminary injunctive and
14 ancillary relief as may be necessary to avert the likelihood of consumer injury
15 during the pendency of this action and to preserve the possibility of effective final
16 relief, including a preliminary injunction;
17         B.     Enter a permanent injunction to prevent future violations of the
18 Michigan Consumer Protection Act by Frontier;
19         C.     Award such relief as the Court finds necessary to redress injury to
20 consumers resulting from Frontier’s violations of the Michigan Consumer
21 Protection Act, including rescission or reformation of contracts, restitution, the
22 refund of monies paid, and the disgorgement of ill-gotten monies;
23         D.     Award Plaintiff State of Michigan the costs of bringing this action, as
24 well as such other and additional relief as the Court may determine to be just and
25 proper; and
26         E.     Award Plaintiff State of Michigan civil penalties for each violation,
27 attorneys’ fees, and expenses as provided under state law.
28

                                             -39-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 40 of 50 Page ID #:40




1          PRAYER FOR RELIEF BY THE STATE OF NORTH CAROLINA
2          WHEREFORE, Plaintiff State of North Carolina, pursuant to N.C.G.S.
3    §§ 75-14 through 75-16.1, respectfully requests that this Court:
4          A.     Award Plaintiff State of North Carolina such preliminary injunctive
5    and ancillary relief as may be necessary to avert the likelihood of consumer injury
6    during the pendency of this action and to preserve the possibility of effective final
7    relief, including a preliminary injunction, pursuant to N.C.G.S. § 75-14;
8          B.     Enter a permanent injunction to prevent future violations by Frontier
9    of North Carolina’s Unfair or Deceptive Trade Practices Act, pursuant to N.C.G.S.
10 § 75-14;
11         C.     Award Plaintiff State of North Carolina such relief as the Court finds
12 necessary to redress injury to consumers resulting from Frontier’s violations of
13 North Carolina’s Unfair or Deceptive Trade Practices Act, including rescission or
14 reformation of contracts, restitution, the refund of monies paid, and the
15 disgorgement of ill-gotten monies, pursuant to N.C.G.S. § 75-15;
16         D.     Impose civil penalties of up to $5,000.00 for each of Frontier’s acts or
17 practices that were knowingly violative of North Carolina’s Unfair or Deceptive
18 Trade Practices Act, pursuant to N.C.G.S. § 75-15.2;
19         E.     Award Plaintiff State of North Carolina reasonable attorneys’ fees and
20 costs incurred by the investigation and litigation of this matter, pursuant to
21 N.C.G.S. § 75-16.1; and
22         F.     Award Plaintiff State of North Carolina any such other and additional
23 relief as the Court may determine to be just and proper.
24
25
26
27
28

                                              -40-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 41 of 50 Page ID #:41




1               PRAYER FOR RELIEF BY THE STATE OF WISCONSIN
2          Wherefore, Plaintiff State of Wisconsin, by its Attorney General, Joshua L.
3 Kaul, respectfully asks this Court to award, pursuant to Wisconsin law, and this
4 Court’s own equitable powers, the following relief:
5          A.     Enter judgment in favor of the State of Wisconsin and against Frontier
6    for Counts X–XVI alleged in this Complaint;
7          B.     Enter a permanent injunction to prevent future violations of
8    Wisconsin law by Frontier;
9          C.     Award restitution to Wisconsin consumers who suffered a pecuniary
10 loss due to Frontier’s violations of Wisconsin law pursuant to Wis. Stats.
11 §§ 100.18(11)(d), 100.195(5m)(c), 100.20(6), and 100.207(6)(b);
12         D.     Assess civil forfeitures against Frontier in the amount of not less than
13 $50 nor more than $200 for each violation of Wis. Stat. § 100.18(1) pursuant to
14 Wis. Stat. § 100.26(4), not less than $100 nor more than $10,000 for each violation
15 of Wis. Stat. § 100.195(2)(c) pursuant to Wis. Stat. § 100.195(5m)(d), not less than
16 $100 nor more than $10,000 for each violation of Wis. Admin. Code § ATCP
17 123.10 pursuant to Wis. Stat. § 100.26(6), and not less than $25 nor more than
18 $5,000 for each violation of Wis. Stat. § 100.207 pursuant to Wis. Stat.
19 § 100.207(6)(c);
20         E.     Assess additional amounts against Frontier for consumer protection
21 surcharges pursuant to Wis. Stat. § 100.261, supplemental forfeitures for violations
22 against elderly or disabled persons pursuant to Wis. Stat. § 100.264, plus all
23 applicable assessments and costs;
24         F.     Award the State of Wisconsin the reasonable costs of investigation
25 and prosecution of this action, including attorneys’ fees, pursuant to Wis. Stat.
26 § 100.263;
27
28

                                             -41-
        Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 42 of 50 Page ID #:42




1          G.       Award the Wisconsin Department of Agriculture, Trade and
2    Consumer Protection for the reasonable costs it has incurred in preparing this
3    action, pursuant to Wis. Stats. §§ 93.20(2) and 814.04; and
4          H.       Provide such other and further equitable relief as justice and equity
5    may require.
6
7                         Respectfully submitted,
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -42-
       Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 43 of 50 Page ID #:43




1    FOR PLAINTIFF FEDERAL TRADE COMMISSION:
2
                                           JAMES REILLY DOLAN
3                                          Acting General Counsel
4
5                May 19 2021
     Dated: _____________,                 _______________________________
6                                          ROBERT J. QUIGLEY
                                           rquigley@ftc.gov
7                                          BARBARA CHUN
8                                          bchun@ftc.gov
                                           MILES D. FREEMAN
9
                                           mfreeman@ftc.gov
10
11                                         FEDERAL TRADE COMMISSION
                                           10990 Wilshire Blvd., Suite 400
12                                         Los Angeles, CA 90024
13                                         (310) 824-4300 (phone)
                                           (310) 824-4380 (fax)
14
15                                         Attorneys for the Federal Trade
                                           Commission
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -43-
Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 44 of 50 Page ID #:44
       Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 45 of 50 Page ID #:45




1    FOR PLAINTIFF PEOPLE OF THE STATE OF CALIFORNIA:
2
3                                          GEORGE GASCÓN
                                           District Attorney of Los Angeles
4                                          County
5
6    Dated: _____________, 2021            _______________________________
7                                          HOON CHUN, Cal. Bar. No 132516
                                           Head Deputy District Attorney
8
                                           hchun@da.lacounty.gov
9                                          STEVEN WANG, Cal Bar No. 221950
10                                         Deputy District Attorney
                                           swang@da.lacounty.gov
11
12                                         OFFICE OF LOS ANGELES
                                           COUNTY DISTRICT ATTORNEY
13                                         GEORGE GASCÓN
14                                         211 West Temple St. Suite 1000
                                           Los Angeles, CA 90012
15
                                           (213) 257-2450 (phone)
16                                         (213) 633-0996 (fax)
17
                                           Attorneys for the People of the State of
18                                         California
19
20
21
22
23
24
25
26
27
28

                                        -45-
Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 46 of 50 Page ID #:46
       Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 47 of 50 Page ID #:47




1    FOR PLAINTIFF STATE OF INDIANA:
2
                                          TODD ROKITA
3                                         Indiana Attorney General
4
5
                 May 14 2021
     Dated: _____________,
6                                         _______________________________
                                          CHRISTA K. KUMMING, pro hac vice
7
                                          pending
8                                         Deputy Attorney General
9                                         Attorney #36276-49
                                          Christa.Kumming@atg.in.gov
10
11                                        Consumer Litigation
                                          Office of Attorney General Todd Rokita
12                                        302 West Washington Street, IGCS 5th
13                                        Floor
                                          Indianapolis, IN 46204
14
                                          (317) 234-4662 (phone)
15                                        (317) 232-7979 (fax)
16
17                                        Attorneys for the State of Indiana
18
19
20
21
22
23
24
25
26
27
28

                                        -47-
       Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 48 of 50 Page ID #:48




1    FOR PLAINTIFF PEOPLE OF THE STATE OF MICHIGAN:
2
                                           DANA NESSEL
3                                          Michigan Attorney General
4
5    Dated: May 17, 2021

6
                                           _____________________________
7                                          AARON W. LEVIN, pro hac vice
8                                          pending
                                           Assistant Attorney General
9                                          levina@michigan.gov
10
                                           Corporate Oversight Division
11                                         Michigan Department of Attorney
12                                         General
                                           525 W. Ottawa St.
13
                                           PO Box 30736
14                                         Lansing, MI 48909
15                                         (517) 335-7632 (phone)
                                           (517) 335-6755 (fax)
16                                         Attorneys for the People of the State of
17                                         Michigan
18
19
20
21
22
23
24
25
26
27
28

                                        -48-
Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 49 of 50 Page ID #:49
Case 2:21-cv-04155 Document 1 Filed 05/19/21 Page 50 of 50 Page ID #:50
